DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on July 22nd, 2022 has been entered.

				      Claim Status
Claims 1-20 have been cancelled. Claims 21-30 have been newly added. Claims 21-30 remain pending and are ready for examination.

Response to Arguments
Applicant’s arguments, see page 1 (numbered page 7), filed July 22nd, 2022, with respect to Claims 21-30 have been fully considered and are persuasive.  The 35 U.S.C. 103 Rejection of Claims 21-30 has been withdrawn. 
The newly proposed claims 21-30 are differentiated and meaningfully distinct from the original filed claims, and have overcome both the existing 35 USC 103 Rejection, as well as the prior art in the technological field.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kevin R. Gualano on August 26th, 2022.

The application has been amended as follows: 

21. (New) A data processing method performed by a computer device comprising at least one processor, comprising:
determining, by the at least one processor, a partition for a data record, included in a table of a volatile in-memory database, based on sorting information of the data record;
generating, by the at least one processor, a compression partition by compressing the data record for each partition;
associating and storing, by the at least one processor, the compression partition and a storage key to uniquely identify the compression partition in non-volatile storage means;
associating and storing, by the at least one processor, the storage key and the sorting information in an index table of the volatile in-memory database; and
associating and storing, by the at least one processor in a key index table, a primary key, key index information which is a location of a corresponding data record in a compression partition compressed to comprise the corresponding data record, and a storage key corresponding to the compression partition compressed to comprise the corresponding data record, with respect to each of data records included in the table,
wherein storing the primary key, the key index information, and the storage key in the key index table comprises:
with respect to a second compression partition generated by compressing a data record in a connection table connected to the table through the primary key,
searching for a data record having a primary key identical with the primary key of the data record included in the table, among data records included in the second compression partition; and
further storing subindex information, which is a location of the retrieved data record in the second compression partition, in the data record having the same primary key in the key index table, 
wherein the key index information includes:
a sequence as a serial number of the compression partition containing a first data record corresponding to a first primary key; and
an order of the first data record in the compressed partition corresponding to the sequence, and
wherein the subindex information includes:
identifiers of connection tables connected through a second primary key;
a first delimiter that separates the identifiers of the connection tables connected through the second primary key;
ranges of data records identified through second primary key for each of the identifiers; and
a second delimiter that separates an identifier and a range for the same connection table among the connection tables connected through the second primary key.


28. (New) A computer device comprising:
at least one processor implemented to execute a computer-readable instruction,
wherein the at least one processor is implemented to:
determine a partition for a data record, included in a table of a volatile in-memory database, based on sorting information of the data record;
generate a compression partition by compressing the data record for each partition;
associate and store the compression partition and a storage key to uniquely identify the compression partition in non-volatile storage means;
associate and store the storage key and the sorting information in an index table of the volatile in-memory database; and
associate and store in a key index table, a primary key, key index information which is a location of a corresponding data record in a compression partition compressed to comprise the corresponding data record, and a storage key corresponding to the compression partition compressed to comprise the corresponding data record, with respect to each of data records included in the table,
wherein storing the primary key, the key index information, and the storage key in the key index table comprises:
with respect to a second compression partition generated by compressing a data record in a connection table connected to the table through the primary key,
searching for a data record having a primary key identical with the primary key of the data record included in the table, among data records included in the second compression partition; and
further storing subindex information, which is a location of the retrieved data record in the second compression partition, in the data record having the same primary key in the key index table,
wherein the key index information includes:
a sequence as a serial number of the compression partition containing a first data record corresponding to a first primary key; and
an order of the first data record in the compressed partition corresponding to the sequence, and
wherein the subindex information includes:
identifiers of connection tables connected through a second primary key;
a first delimiter that separates the identifiers of the connection tables connected through the second primary key;
ranges of data records identified through second primary key for each of the identifiers; and
a second delimiter that separates an identifier and a range for the same connection table among the connection tables connected through the second primary key.


Allowable Subject Matter
Claims 21-30 allowed.
The following is an examiner’s statement of reasons for allowance: Newly added independent claims 21 and 28 have been determined to be allowable over the existing prior art. The claims recite a method of processing data of an in-memory database allowing for quickly searching for both compressed and un-compressed data using both volatile and non-volatile storage means, as well as sorting information and tables comprising storage keys to uniquely identify compression partitions. Specifically, the claims recite the generation and association of a compression partition with a storage key to uniquely identify the compression partition in non-volatile storage means, wherein the storage key is associated with sorting information in an index table of a volatile in-memory database. Further, a key index table, primary key, and key index information are associated with a storage key corresponding to the compression partition. Additionally, a second compression partition is generated by compressing a data record in a connection table connected to the key index table through the primary key. Key index information includes a sequence as a serial number of the compression partition containing a first data record corresponding to the first primary key, as well as an order of the first data record. Subindex information stored in the key index table includes identifiers of the aforementioned connection tables connected through a second primary key, as well as a first and second delimiter that separate an identifier and a range for a same connection table among connection tables connected through the second primary key. This process of using volatile and non-volatile storage means as well as primary keys, storage keys, key index information and a key index table for rapidly searching for compressed and uncompressed data is novel and not taught in the technological field. Independent claims 21 and 28 are therefore determined to be allowable, along with dependent claims 22-27 and 29-30 for dependence on an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627.  The examiner can normally be reached on Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.K./Examiner, Art Unit 2136       

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136